             Case 6:18-bk-00103-KSJ             Doc 67      Filed 11/14/18        Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                                    Middle District of Florida
                                       Orlando Division



IN RE:                                                      Case No:         6:18-bk-00103-KSJ

 Albert Esmailzadeh

                                                            Chapter 13

                                         Debtor




                                         PROOF OF SERVICE


      I HEREBY CERTIFY that a true and correct copy of the Order Granting Motion to Dismiss
Case This Order is Effective on the 15th Day Following Date of Entry. Dismissed for Failure to
Maintain Timely Plan Payments (Document No. 66) has been furnished by regular U.S. Mail or by
Electronic Notification, to all creditors and parties in interest on the Court's official mailing matrix on
this 13th day of November, 2018 .



                                                                  /S/ LAURIE K. WEATHERFORD
                                                                  Chapter 13 Trustee
                                                                  Stuart Ferderer
                                                                  FL Bar No. 0746967
                                                                  Ana DeVilliers
                                                                  FL Bar No. 0123201
                                                                  Attorney for Trustee
                                                                  PO Box 3450
                                                                  Winter Park, FL 32790
                                                                  Telephone: 407-648-8841
                                                                  Facsimile: 407-648-2665
                                                                  E-mail: info@c13orl.com
